DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29, 35-36, 39-40, 46-51, and 55 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wong (US 8,294,899, disclosed in IDS 09 November 2021), hereinafter Wong.

Claim 29: Wong discloses a system (10, Fig. 1) comprising:
an optical system (optical sensing instrument, OSI on Aircraft 18; “A vehicle, in this case an aircraft 18, is shown, however, a land-based vehicle or trailer may also be used. An OSI and one or more matter samplers are mounted on the vehicle, that passes through an emission plume 20 caused by an emission source 14 within the surrounding airspace 19, to obtain one or more point concentration measurements at one or more identified locations (21)”, Col. 8, Lines 13-20) configured to perform a measurement of an absorption of spatially-scanned laser light over a distance to a surface (differential absorption laser detection and ranging, DIAL, Col. 4, Lines 11-19), and to determine the distance to the surface (inherent to laser ranging, Col. 4, Lines 26-28);
a geo-registration system configured to determine a geographic coordinate corresponding to the measurement (Col. 4, Lines 28-31); and
a processor configured to determine a gas concentration based on the measurement (inherent via Beer-Lambert Law; “A method of mapping concentrations of airborne matter from an emission source of interest in an emission plume is provided”, Abstract), the processor further configured to generate data for gas concentration imagery comprising the gas concentration registered to the geographic coordinate (“The concentration measurements are mapped relative to the geographic position and altitude values for each of the one or more identified locations to obtain an airborne matter concentration distribution map in one or more measurement surfaces through a cross-section or profile of the emission plume.”, Abstract).

Claim 35: Wong further discloses wherein the geo-registration system is further configured to determine the geographic coordinate at least in part using the distance to the surface (use of laser rangefinders, Col. 4, Lines 28-31).

Claim 36: Wong further discloses wherein the data for gas concentration imagery comprises spatially-registered gas concentration data (inherent since “[t]he concentration measurements are mapped relative to the geographic position and altitude values”, Abstract).

Claim 39: Wong further discloses wherein:
the measurement is based on laser absorption spectroscopy (differential optical absorption spectroscopy (DOAS), Col. 4, Lines 11-19).

Claim 40: Wong further discloses wherein:
the optical system and the geo-registration system are mounted on an airborne platform (18) (Col. 8, Lines 15-20).

Claim 46: Wong further discloses wherein the gas concentration data corresponds to a path-averaged gas concentration (Col. 16, Lines 63-67), and wherein the gas concentration data includes the distance to the surface (inherent due to the use of differential absorption laser detection and ranging, DIAL, Col. 4, Lines 11-19).

Claim 47: Wong further discloses wherein the gas concentration comprises a path-integrated gas concentration along the distance (Col. 16, Lines 63-67).

Claim 48: Wong further discloses wherein the gas concentration imagery comprises 3D topographic imagery including gas concentration data (topographic information is used to determine distance, which is included in gas concentration imagery, Col. 4, Lines 26-28).

Claim 49: Wong further discloses wherein the gas concentration imagery comprises a 3D point cloud and the gas concentration (Col. 6, Line 64 - Col. 7, Line 3).

Claim 50: Wong further discloses wherein the data for gas concentration imagery comprises a map between the measurement and the geographic coordinate (“The concentration measurements are mapped relative to the geographic position and altitude values for each of the one or more identified locations to obtain an airborne matter concentration distribution map”, Abstract).

Claim 51: Wong discloses a method comprising:
spatially scanning an output laser beam over a surface (differential absorption laser detection and ranging, DIAL, Col. 4, Lines 11-19);
receiving a scattered portion of the output laser beam from the surface to form a received beam (inherent to laser detection);
determining, based on laser spectroscopy involving the received beam, a gas concentration of a gas in a path of the output laser beam, in a path of the received beam, or combinations thereof (inherent via Beer-Lambert Law; “A method of mapping concentrations of airborne matter from an emission source of interest in an emission plume is provided”, Abstract);
determining a distance to the surface (inherent to laser ranging, Col. 4, Lines 26-28); and
determining a geographic coordinate of the surface using the distance (Col. 4, Lines 28-31); and
generating data for gas concentration imagery comprising the gas concentration registered according to the geographic coordinate of the surface (“The concentration measurements are mapped relative to the geographic position and altitude values for each of the one or more identified locations to obtain an airborne matter concentration distribution map in one or more measurement surfaces through a cross-section or profile of the emission plume.”, Abstract).

Claim 55: Wong further discloses:
acquiring laser ranging data (via differential absorption laser detection and ranging, DIAL, Col. 4, Lines 11-19);
processing the laser ranging data to determine the distance (inherent to laser ranging, Col. 4, Lines 26-28); and
generating the data for the gas concentration imagery based on said processing (“The concentration measurements are mapped relative to the geographic position and altitude values for each of the one or more identified locations to obtain an airborne matter concentration distribution map in one or more measurement surfaces through a cross-section or profile of the emission plume.”, Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30-32 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claims 29 and 51 above, and further in view of Cao et al. ("Etalon Effects Analysis in Tunable Diode Laser Absorption Spectroscopy Gas Concentration Detection System Based on Wavelength Modulation Spectroscopy," 2010 Symposium on Photonics and Optoelectronics, 2010, pp. 1-5, doi: 10.1109/SOPO.2010.5504036), hereinafter Cao.

Claim 30: Wong is silent with respect to configuring the laser light to modulate with a waveform at a modulation frequency.
 	Cao, however, in the same field of endeavor of optical gas concentration detection, discloses wherein a laser light is configured to modulate with a waveform at a modulation frequency (use of wavelength modulation spectroscopy (WMS), Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wong’s system with a modulated laser light for the purpose of shifting the detection to higher frequencies, where laser excess noise is reduced (Cao, I. Introduction).

Claim 31: Wong, in view of Cao, further discloses wherein the optical system comprises a semiconductor laser (a diode laser is inherently comprised of a semiconductor) that is used to transmit the spatially-scanned laser light (Cao: via tunable diode laser absorption spectroscopy (TDLAS), Abstract).

Claim 32: Wong, in view of Cao, further discloses wherein the optical system comprises a laser detection and ranging portion (Wong: differential absorption laser detection and ranging, DIAL, Col. 4, Lines 11-19) that uses the semiconductor laser (inherent from modification in claim 30).

Claim 52: Wong is silent with respect to continuous-wave laser spectroscopy.
	Cao, however, in the same field of endeavor of optical gas concentration detection, discloses wherein a laser spectroscopy is continuous-wave laser spectroscopy. (use of wavelength modulation spectroscopy (WMS), Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wong’s method by using a continuous wave laser for the purpose of shifting the detection to higher frequencies, where laser excess noise is reduced (Cao, I. Introduction).

Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wong.

Claim 33: Wong does not explicitly disclose wherein the optical system comprises an optical aperture used for the determination of the absorption of spatially-scanned laser light and the determination of the distance to the surface.
 	However, the Examiner takes Official notice that it is well known for a laser to have an optical aperture in order to suppress higher-order resonator modes.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wong’s laser detection and ranging system with an optical aperture for the purpose of improving the laser beam quality and achieving higher accuracy in the absorption and distance determinations.

Claim 43: Wong discloses using laser rangefinding for geographic position information (Col. 9, Lines 12-17), but does not explicitly disclose processing inertial navigation measurements to generate the gas concentration data.
  	However, the Examiner takes Official notice that it is well known to use an inertial navigation system in conjuction with laser rangefinding to allow for direct georeferencing.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wong’s system to use inertial navigation measurements in the laser rangefinding to generate gas concentration data for the purpose of providing highly accurate georeferencing in addition to accurately determining the pose of the sensor platform.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 29 above, and further in view of Stout et al. (US 9,098,754), hereinafter Stout.

Claim 34: Wong does not explicitly disclose wherein the optical system comprises a beam scanner used for the determination of the absorption and the determination of the distance.
 	Stout, however, in the same field of endeavor of laser rangefinding, discloses 3D imaging via scanning or non-scanning light detection and ranging systems (Col. 7, Lines 29-30).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wong’s optical system with a beam scanner used in the differential absorption laser detection and ranging for the purpose of achieving 3D imaging without the use of high-speed components which may have a high cost of maintenance.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 29 above, and further in view of Babin et al. (US 2016/0131514), hereinafter Babin.

Claim 37: Wong is silent with respect to wherein the optical system comprises a telescope used for the determination of the absorption and the determination of the distance.
 	Babin, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of using differential absorption light detection and ranging [0006].  Babin discloses a receiver telescope for measuring laser light [0006].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wong’s optical system with a telescope for measuring light to determine absorption and distance for the purpose of allowing for detection of very low concentrations in a dispersed plume (Babin [0006]).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 29 above, and further in view of Paraskevopoulos (US 4,551,004), hereinafter Paraskevopoulos.

Claim 38: Wong further discloses wherein the optical system is further configured to receive a scattered beam and to produce a gas absorption electrical signal based on the scattered beam (inherent to differential absorption laser ranging and detection, Col. 4, Lines 11-19), but is silent with respect to a beamsplitter to produce a sample of a laser light.
 	Paraskevopoulos, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of accounting for light source degradation.  Paraskevopoulos discloses an optical system (Fig. 2) comprising:
 	a beamsplitter (94) to produce a sample of a light (Col. 5, Lines 3-6),
  	wherein a processor is configured to use a reference electrical signal (received at 98) based on the sample of the light to compensate for instability in an output light modulation waveform (Col. 5, Lines 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wong’s system with a beamsplitter for producing a reference light for the purpose of compensating for light output changes due to aging and ambient temperature changes (Paraskevopoulos, Col. 5, Lines 6-8).

Claims 41 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claims 29 and 51 above, and further in view of Bartholomew (US 2017/0089829), hereinafter Bartholomew.

Claim 41: Wong discloses wherein the optical system (which uses differential absorption laser detection and ranging, DIAL, Col. 4, Lines 11-19) and the geo-registration system are mounted on an airborne vehicle (18) (Col. 8, Lines 15-20) and that it is controllable by a user (Col. 15, Lines 17-19), but does not explicitly disclose whether the user is located in the vehicle or at a remote location.
 	Bartholomew, however, in the same field of endeavor of optical gas concentration detection, discloses wherein a light detection and ranging system is used aboard unmanned aerial vehicles for differential absorption sensing [0017].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wong’s system to be mounted on an unmanned aerial vehicle for the purpose of expanding the sensing capabilities and not putting a user at unnecessary risk.  

Claim 53: Wong discloses wherein a user controls an airborne vehicle (18) (Col. 15, Lines 17-19) to perform the spatial scanning (differential absorption laser detection and ranging, DIAL, Col. 4, Lines 11-19), but does not explicitly disclose whether the user is located in the vehicle or at a remote location.
 	Bartholomew, however, in the same field of endeavor of optical gas concentration detection, discloses wherein a light detection and ranging system is used aboard unmanned aerial vehicles for differential absorption sensing [0017].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wong’s method to control an unmanned aerial vehicle for the spatial scanning for the purpose of expanding the sensing capabilities and not putting a user at unnecessary risk.  

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 29 above, and further in view of Overby et al. (US 2010/0141261), hereinafter Overby.

Claim 45: Wong is silent with respect to the geo-registration system comprising an encoder, GPS, and IMU.
 	Overby, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of geo-registering coordinates.  Overby discloses wherein a geo-registration system comprises an encoder, GPS, and IMU [0077].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wong’s geo-registration system with an encoder, GPS, and IMU for the purpose of obtaining precise and complete positioning information, to include pitch, yaw, and roll.  

Allowable Subject Matter
Claims 42, 44, and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 42: None of the prior art of record, alone or in combination, teaches or discloses the system of Claim 29, wherein the processor is further configured to compensate for speckle effects.

Claim 44: None of the prior art of record, alone or in combination, teaches or discloses the system of Claim 29, wherein:
 	the processor is further configured to process stored data comprising values of a coefficient as a function of measured parameters to generate the gas concentration data.

Claim 54: None of the prior art of record, alone or in combination, teaches or discloses the method of Claim 51, wherein determining the gas concentration comprises at least partially compensating for speckle effects.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896